Case 2:18-cv-00483-JRG Document 190 Filed 05/05/20 Page 1 of 4 PageID #: 5122




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 LUMINATI NETWORKS LTD.                         §
                                                §
                Plaintiff,                      §     CIVIL ACTION NO. 2:18-cv-483-JRG
                                                §
                                                §
 v.                                             §     JURY TRIAL DEMANDED
                                                §
 BISCIENCE INC.                                 §
                                                §
                Defendant.                      §


                      DEFENDANT BISCIENCE’S MOTION
               TO WITHDRAW FINDLAY CRAFT, P.C. AS COUNSEL
            AND TO STAY CASE FOR SUBSTITUTE COUNSEL TO APPEAR

       1.      COMES NOW Findlay Craft, P.C. (“Findlay Craft”), counsel for Defendant

BIScience (2009) Ltd. (hereinafter referred to as “BIScience”), pursuant to LR

                                     and hereby seeks leave of this Honorable Court requesting that

Findlay Craft be permitted to withdraw from representation of BIScience in this matter, and in

support thereof states as follows:

       2.      By virtue of this Court’s ruling on Plaintiff Luminati Network Ltd.’s (“Luminati”)

Motion to Enforce Settlement Agreement (Dkt. 170) and the subsequent Arbitration Award in this

action, which also affects similar litigation in 2:19-cv-00352-JRG; Luminati Networks Ltd. v. BI

Science (2009) Ltd., and 2:19-cv-00395-JRG Luminati Networks Ltd. v. Teso LT, UAB et al (Lead

case of 2:19-cv-00397-JRG; Luminati Networks Ltd. v. BI Science (2009) Ltd.), these cases are

largely at an end. BIScience has informed the undersigned that it intends to exercise its right of

appeal of, at least, the Court’s order with respect to the mediated settlement agreement. The




                                                -1-
Case 2:18-cv-00483-JRG Document 190 Filed 05/05/20 Page 2 of 4 PageID #: 5123




undersigned has explained to BIScience that Findlay Craft is not appellate counsel and that

appellate counsel will need to be retained and appear as quickly as possible.1

       3.       In addition, good cause exists to permit Findlay Craft to withdraw as counsel as

allowed under




       4.       It is the undersigned’s understanding that BIScience intends to retain appellate

counsel who will also appear in this matter as counsel of record. For this reason, BIScience

respectfully requests a short stay of 30 days of all deadlines and action in the matter in order to

allow BIScience adequate minimum time to retain new counsel to protect its appellate rights.

       5.       This requested stay will not cause prejudice to Luminati as Luminati is intending

to file, at least, a motion to recover attorney’s fees post settlement, so this case will continue in

some capacity of litigation for the foreseeable future.

       6.       This same Motion is contemporaneously being filed in 2:19-cv-00352-JRG;

Luminati Networks Ltd. v. BI Science (2009) Ltd., and 2:19-cv-00395-JRG Luminati Networks Ltd.




1
  David Liston and Ronald Abramson of Liston Abramson have also appeared as counsel of
record in this matter, but have not been substantially involved in this district court litigation, but
were substantially involved in the PTAB proceedings. Mr. Liston and Mr. Abramson do intend
to move this Court to withdraw from this matter as well.


                                                  -2-
Case 2:18-cv-00483-JRG Document 190 Filed 05/05/20 Page 3 of 4 PageID #: 5124




v. Teso LT, UAB et al (Lead case of 2:19-cv-00397-JRG; Luminati Networks Ltd. v. BI Science

(2009) Ltd.).

                                            PRAYER

       For the reasons cited above, Findlay Craft respectfully requests that the Court grant this

Motion for Withdrawal and to stay the case for substitute counsel to appear.



Dated: May 1, 2020                             Respectfully submitted,

                                         By: /s/ Eric H. Findlay____________
                                             Eric H. Findlay (TX Bar No. 00789886)
                                             Brian Craft (TX Bar No. 04972020)
                                             Debby Gunter (TX Bar No. 24012752)
                                             FINDLAY CRAFT, P.C.
                                             102 North College Avenue, Suite 900
                                             Tyler, Texas 75702
                                             Tel: (903) 534-1100
                                             Fax: (903) 534-1137
                                             Email: efindlay@findlaycraft.com
                                             Email: bcraft@findlaycraft.com
                                             Email: dgunter@findlaycraft.com


                                               ATTORNEYS FOR DEFENDANT
                                               BISCIENCE



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will serve all counsel via electronic mail.

                                             /s/ Eric H. Findlay
                                             Eric H. Findlay




                                               -3-
Case 2:18-cv-00483-JRG Document 190 Filed 05/05/20 Page 4 of 4 PageID #: 5125




                             CERTIFICATE OF CONFERENCE
       The Parties have complied with Local Rule CV-7(h). Counsel for BIScience, met and

conferred with Plaintiff’s counsel on May 1, 2020, and Plaintiff opposes the relief sought herein.

                                             /s/ Eric H. Findlay
                                             Eric H. Findlay




                                               -4-
